     Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.58 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 3:20-mj-20545-AHG
12                                Plaintiff,       ORDER:
13   v.
                                                   (1) DENYING MOTION TO DISMISS
14   SHONEN DURAN INOCENTE-                        THE COMPLAINT;
     HINOJOSA,
15
                                Defendant.         (2) DEFERRING RULING ON
16                                                 MOTION TO SUPPRESS
                                                   STATEMENTS UNTIL TRIAL;
17
18                                                 (3) DENYING MOTION TO
                                                   COMPEL;
19
20                                                 4) SETTING DEADLINE FOR
                                                   PRODUCTION OF DISCOVERY;
21
                                                   and
22
                                                   (4) GRANTING MOTION FOR
23
                                                   LEAVE TO FILE FURTHER
24                                                 MOTIONS
25
                                                   [ECF No. 18]
26
27
28

                                               1
                                                                         3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.59 Page 2 of 10



 1           Before the Court are Defendant’s consolidated motions to: 1) dismiss the complaint;
 2   2) suppress statements; 3) compel discovery; and 4) grant leave to file further motions.
 3   ECF No. 18. The Court took the matters raised in the Motion under submission after oral
 4   argument on August 4, 2020. ECF No. 25. Having considered the parties’ papers and their
 5   argument, the Court enters the following Order:
 6      I.      BACKGROUND
 7           Defendant is charged with violating 8 U.S.C. § 1325(a)(1), which provides, in
 8   relevant part, that “[a]ny alien who (1) enters or attempts to enter the United States at any
 9   time or place other than as designated by immigration officers . . . shall [be guilty of a
10   misdemeanor].” See ECF No. 1. The Government alleges that on March 3, 2020, a United
11   States Customs and Border Patrol (“Border Patrol”) agent encountered Defendant on the
12   side of the road at the intersection of Honey Springs Road and State Route 94,
13   approximately nine miles north of the United States/Mexico International Boundary and
14   approximately ten miles west of the Tecate, California Port of Entry. Id. at 2. The
15   Government alleges that during the agent’s immigration inspection, Defendant stated that
16   he is a citizen of Peru, without immigration documents allowing him to enter or remain in
17   the United States legally. Id.
18           The agent placed Defendant under arrest and took him to the Border Patrol station
19   for processing. Id. The Government alleges that Defendant was advised of his Miranda
20   rights and agreed to answer questions without an attorney present. Id. During custodial
21   questioning, the Government alleges that Defendant stated that he is a citizen of Peru and
22   that he illegally entered the United States on March 1, 2020.
23           Defendant’s case proceeded under the “Streamline” process, which the Department
24   of Justice uses to manage prosecution of misdemeanor charges brought under 8 U.S.C.
25   § 1325. See United States v. Chavez-Diaz, No. 18MJ20098 AJB, 2018 WL 9543024, at
26   *1–2 (S.D. Cal. Oct. 30, 2018) (describing the Department of Justice’s “Operation
27   Streamline” process, as implemented by the Government in this Court), rev’d on other
28   grounds, No. 18-50391, 2020 WL 562292 (9th Cir. Feb. 5, 2020). On March 4, 2020,

                                                   2
                                                                                  3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.60 Page 3 of 10



 1   Defendant was brought to Court for his initial appearance. ECF No. 18 at 2. Defendant met
 2   with an attorney on the ground floor of the Federal Building that morning before his
 3   appearance. Id. At his initial appearance, the Court arraigned Defendant, appointed counsel
 4   to represent him, and set conditions of pretrial release. ECF No. 6.
 5            On June 23, 2020, Defendant filed the consolidated motion currently before the
 6   Court, seeking various forms of relief, including dismissal of the Complaint. ECF No. 18.
 7   In addition to seeking dismissal of the Complaint, Defendant moves the Court to suppress
 8   statements and grant leave to file further motions. Id. The Court will address the Motion to
 9   Dismiss before turning to the other motions.
10      II.      DISCUSSION
11               A. Motion to Dismiss
12            Defendant moves to dismiss the Complaint on two grounds: 1) the “Streamline”
13   process violates equal protection and due process, and 2) the prosecution of asylum seekers
14   violates the Fifth Amendment, statute, and international treaty obligations.
15      The Court addresses each of Defendant’s arguments below.
16                       1.    Challenges to Streamline Process
17            Defendant argues that the Government’s use of the “Streamline” process to
18   prosecute him, rather than through the Central Violations Bureau (“CVB”), violates equal
19   protection and due process. As described in Defendant’s Motion, the CVB process is used
20   to prosecute violations of certain federal laws, and violations of certain state laws that occur
21   on federal property. See ECF No. 18 at 3-4. Defendants who are prosecuted through the
22   CVB are rarely detained for more than a few hours. They receive a notice to appear instead.
23   At their initial appearance, they have the opportunity to meet with an attorney who can
24   help them negotiate a disposition. CVB defendants are also typically able to avoid any
25   appearance through payment of a fine. Defendant argues that the Government
26   discriminated against him and denied him due process by not processing him through CVB,
27   even though his offense was less serious than other charges handled through CVB.
28            First, Defendant argues that the Government violates the Equal Protection Clause of

                                                    3
                                                                                    3:20-mj-20545-AHG
         Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.61 Page 4 of 10



 1   the United States Constitution by processing defendants charged with a misdemeanor
 2   violation of 8 U.S.C. § 1325 under the Streamline process, rather than through the CVB
 3   process. Because they are punishable by no more than six months, § 1325 offenses are
 4   classified as Class B misdemeanors and are considered “petty offenses” under federal law.
 5   See 18 U.S.C. §§ 19, 3559(a)(7). Other petty offenses, as well as some felonies, are
 6   prosecuted through CVB. See, e.g., ECF No. 15, Ex. G (reflecting the CVB docket sheet
 7   for October 10, 2018). Thus, Defendant argues that the Government is treating similarly
 8   situated defendants differently on the basis of alienage, in violation of the Equal Protection
 9   Clause, by not processing them through the CVB process like other petty offenses.
10           The Equal Protection Clause is part of the Fourteenth Amendment, and states in
11   relevant part that the government shall not “deny to any person within its jurisdiction the
12   equal protection of the laws.” U.S. Const. amend. XIV. A threshold issue on which the
13   parties disagree is the standard of review that applies. Defendant contends the strict
14   scrutiny standard applies.
15           The Court agrees with multiple judges in this district who have concluded that
16   § 1325 does not create a classification based on alienage that would invoke strict scrutiny.
17   See, e.g., United States v. Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1154 (S.D. Cal. 2019);
18   United States v. Silva-Sosa, No. 18MJ23270-KSC, 2019 WL 1470868, at *2–3 (S.D. Cal.
19   Apr. 3, 2019); United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH, 2019 WL
20   338923, at *2 (S.D. Cal. Jan. 28, 2019); Chavez-Diaz, 2018 WL 9543024, at *3.1 The
21   Government’s decision to bring § 1325 charges using the Streamline process creates a
22
23
24   1
      Chavez-Diaz was reversed by the Ninth Circuit on February 5, 2020 because the Court of
25   Appeals found that the defendant had waived his right to bring his constitutional challenges
     on appeal by entering an unconditional guilty plea, while the district court had found no
26   waiver and considered the constitutional challenges on their merits. See Chavez-Diaz, No.
27   18-50391, 2020 WL 562292, at *2-6 (9th Cir. Feb. 5, 2020). Therefore, the Ninth Circuit
     opinion reversing the district court does not address the merits analysis, much less
28   contradict it.

                                                   4
                                                                                   3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.62 Page 5 of 10



 1   distinction among defendants based on their alleged criminal activity (attempting to enter
 2   or entering the United States unlawfully), not based on alienage. That is, rather than
 3   creating a separate court for processing alien defendants with respect to any criminal
 4   charges brought against them, the Streamline process is only used with respect to charges
 5   brought based on alleged unlawful entry in violation of § 1325(a). See Ramirez-Ortiz, 370
 6   F. Supp. 3d at 1154 (quoting United States v. Mendoza-Hinojosa, 216 F.3d 1085, 2000 WL
 7   429701, at *2 (9th Cir. 2000) (unpublished table case) for the dual proposition that there
 8   exists a “distinction between statutes which classify based on alienage and statutes which
 9   classify based on criminal actions” and that “imposing different rules on immigrants versus
10   citizens does not in itself create a suspect classification”).
11         Moreover, the Supreme Court has recognized that Congressional acts regarding
12   immigration are “subject only to narrow judicial review.” Fiallo v. Bell, 430 U.S. 787, 792
13   (1977) (citation omitted). In Fiallo, the Supreme Court recognized that “in the exercise of
14   its broad power over immigration and naturalization, ‘Congress regularly makes rules that
15   would be unacceptable if applied to citizens.’” Id. (quoting Mathews v. Diaz, 426 U.S. 67,
16   80 (1976)). Even if the Streamline process has a disparate impact on aliens, therefore, it
17   would not be subject to strict scrutiny. See also United States v. Barajas-Guillen, 632 F.2d
18   749, (9th Cir. 1980) (“[C]lassifications among aliens made pursuant to the immigration
19   laws need only be supported by some rational basis to fulfill equal protection guarantees.”).
20         Applying the rational basis test, the Court finds that the Streamline process readily
21   meets this standard. Although the Equal Protection Clause requires all similarly situated
22   persons to be treated alike, “so too, ‘the Constitution does not require things which are
23   different in fact or opinion to be treated in law as though they were the same.’” Plyler v.
24   Doe, 457 U.S. 202, 216 (1982) (internal alteration and citation omitted). “Undocumented
25   aliens cannot be treated as a suspect class because their presence in this country in violation
26   of federal law is not a ‘constitutional irrelevancy.’” Id. at 223. In analyzing whether the
27   Government’s processing of § 1325 defendants through the Streamline process rather than
28   CVB survives rational basis review, the question is whether “the classification at issue

                                                    5
                                                                                   3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.63 Page 6 of 10



 1   bears some fair relationship to a legitimate public purpose.” Hoffman v. United States, 767
 2   F.2d 1431, 1436 (9th Cir. 1985) (quoting Plyler, 457 U.S. at 216).
 3         The Government’s proffered reasons for finding Defendant’s § 1325 offense
 4   unsuitable for disposition through the CVB include: 1) The CVB is “a national center
 5   charged with processing violation notices (tickets) issued and payments received for petty
 6   offenses committed on federal property[,]” and thus a criminal misdemeanor offense under
 7   Title 8 of the United States Code is not the type of offense for which the CVB calendar
 8   was    designed,    ECF     No.   18    at   4       (quoting   Central   Violations   Bureau,
 9   www.cvb.uscourts.gov); and 2) since Defendant was arrested for his alleged offense rather
10   than being given a violation notice, Rule 5 of the Federal Rules of Criminal Procedure
11   entitled Defendant to be taken “without unnecessary delay” before a magistrate judge
12   following his arrest, making it impossible to route his case to the CVB for processing. Id.
13   at 5; Fed. R. Crim. P. 5(a)(1)(A). Each of these reasons for processing § 1325 defendants
14   differently than other defendants accused of federal “petty offenses” satisfies the rational
15   basis standard of review.
16         In finding the test met, the Court here adopts Judge Anthony J. Battaglia’s detailed
17   explanation and persuasive reasoning on the same question in Chavez-Diaz, 2018 WL
18   9543024, at *1–4. In addition, the Court notes that requiring the Government to process
19   § 1325 defendants through the CVB would likely prove unworkable given the nature of the
20   charge: unlawful entry into the United States by an alien. As Defendant notes, CVB
21   defendants are not taken into custody. They are allowed to continue living in the United
22   States without restriction, and typically given the option to either pay a fine or appear at a
23   hearing. That would not be a manageable way to address individuals whose alleged offense
24   is entering the United States without authorization.
25         Second, Defendant argues his prosecution under the Streamline process violates the
26   Due Process Clause. Defendant argues that his substantive due process rights have been
27   violated because it shocks the conscience to deprive § 1325 defendants of the benefits of
28   the CVB process. The Court disagrees. Defendant’s arrest and detention were supported

                                                      6
                                                                                    3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.64 Page 7 of 10



 1   by a showing of probable cause, which was reviewed and approved by a magistrate judge.
 2   Following his detention, Defendant was brought to the federal building, where he met with
 3   an attorney. A magistrate judge appointed counsel to represent him and set conditions of
 4   pretrial release. None of these procedures shocks the conscience.
 5           Defendant’s claim that his right to procedural due process was violated also fails. A
 6   procedural due process analysis considers three factors: 1) the “private interest that will be
 7   affected by the official action;” 2) “the risk of an erroneous deprivation of such interest
 8   through the procedures used, and the probable value, if any, of additional or substitute
 9   procedural safeguards;” and 3) “the Government’s interest, including the function involved
10   and the fiscal and administrative burdens that the additional or substitute procedural
11   requirement would entail.” Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
12           To be sure, the liberty interest that is implicated when an individual is detained by
13   the Government is substantial. But that interest must be weighed against the Government’s
14   interest, and as discussed above, the Government has put forth substantial reasons why
15   processing § 1325 defendants through the CVB would not be practicable. Further, the
16   procedures that have been put into place through the Streamline process adequately protect
17   against the risk of an erroneous deprivation of that interest. Those procedures include a
18   probable cause review to support detention, appointment of counsel, and consideration of
19   pretrial release conditions under the Bail Reform Act. Therefore, Defendant’s procedural
20   due process claim does not establish a constitutional violation under the Mathews balancing
21   test.
22           The Court denies Defendant’s motion to dismiss based on his constitutional
23   challenges to the Streamline process.
24                      2.    Prosecution of Asylum Seekers
25           Defendant next argues that this case should be dismissed because the prosecution of
26   an asylum petitioner violates the Due Process Clause of the Fifth Amendment, Defendant’s
27   statutory right to seek asylum, and international treaty obligations. Although there is no
28   constitutional right to asylum, aliens seeking asylum and facing removal are entitled to due

                                                   7
                                                                                   3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.65 Page 8 of 10



 1   process. Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001); Haitian Refugee Ctr. v.
 2   Smith, 676 F.2d 1023, 1039 (5th Cir. 1982). The Government violates due process with
 3   respect to asylum petitioners when it makes it “utterly impossible” to petition for asylum.
 4   Haitian Refugee Ctr., 676 F.2d at 1039. Defendant makes no attempt to argue that his
 5   prosecution has deprived him of a meaningful opportunity to apply for asylum, much less
 6   that it has made it “utterly impossible” for him to petition for asylum.
 7         Defendant also argues that the prosecution of an asylum petitioner under § 1325
 8   interferes with the statutory right to apply for asylum provided in 8 U.S.C. §§ 1158
 9   and 1225. This argument also fails because Defendant has not shown how his prosecution
10   has interfered with his asylum petition. Moreover, as recognized by Judge Barry T.
11   Moskowitz in another case in this Court addressing the same issue, §§ 1158, 1225, and
12   1325 are not in conflict. The statutory scheme instead reflects congressional intent to allow
13   criminal prosecution of aliens seeking asylum. Ramirez-Ortiz, 370 F. Supp. 3d at 1155.
14         Defendant also argues that this case should be dismissed because the prosecution of
15   an asylum seeker violates the 1967 United Nations Protocol Relating to the Status of
16   Refugees. Defendant claims that “[t]he Convention and Protocol have been incorporated
17   into federal immigration law, and should be enforceable as a matter of federal law.” ECF
18   No. 18 at 11. This claim ignores Ninth Circuit precedent to the contrary:
19            The United States acceded to the Protocol in 1968, though it did not sign
              the Convention itself. However, the Protocol is not self-executing. A “self-
20
              executing” treaty has “automatic domestic effect as federal law upon
21            ratification. Conversely, a ‘non-self-executing’ treaty does not by itself
              give rise to domestically enforceable federal law.” Therefore, the Protocol
22
              does not have the force of law in American courts. Instead, the Supreme
23            Court and our court have both stated that the Protocol serves only as a
              useful guide in determining congressional intent in enacting the Refugee
24
              Act of 1980, which sought to bring United States refugee law into
25            conformity with the Protocol.
26
     Khan v. Holder, 584 F.3d 773, 783 (9th Cir. 2009) (quoting Medellin v. Texas, 552 U.S.
27
     491 n.2 (2008)) (other internal quotations and citations omitted). Therefore, Defendant
28

                                                   8
                                                                                  3:20-mj-20545-AHG
      Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.66 Page 9 of 10



 1   cannot rely on the Protocol to challenge his prosecution because the Protocol is not
 2   judicially enforceable. Id.; United States v. Guevara-Medina, No. 18-mj-9443 BTM, 2018
 3   WL 3970092, at *1 (S.D. Cal. Aug. 20, 2018).
 4         Even if the Protocol were enforceable in this Court, Defendant cannot rely on it to
 5   avoid prosecution. Article 31(1) of the Protocol, on which Defendant relies, only applies
 6   to persons who “present themselves without delay to the authorities and show good cause
 7   for their illegal entry or presence.” See Ramirez-Ortiz, 370 F. Supp. 3d at 1155. Defendant
 8   has not made any showing that he presented himself without delay to the authorities.
 9         The Court denies Defendant’s motion to dismiss based on the alleged unlawful
10   prosecution of asylum petitioners.
11             B. Motion to Suppress Statement
12         Defendant argues that statements made prior to, during, and after his arrest should
13   be suppressed. Because it is not clear what statements made by Defendant, if any, the
14   Government intends to introduce at trial, the Court defers this motion until trial.
15             C. Motion to Compel the Production of Further Discovery
16         Defendant asks the Court to compel the production of further discovery in broad
17   categories. At the hearing on the motion, the Government stated that it had produced
18   discovery available to it to date, and that it would continue to comply with its discovery
19   obligations. Because Defendant has not identified any particular items or categories of
20   discovery that should be compelled, the Court denies this motion without prejudice. The
21   Court will, however, set a deadline for the Government to complete its production. All
22   discovery and information required by Giglio v. United States, 405 U.S. 150 (1972); Brady
23   v. Maryland, 373 U.S. 83 (1963); United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991);
24   the Jencks Act; Fed. R. Crim. P. 16; and Fed. R. Evid. 404(b) must be produced by the
25   Government on or before September 11, 2020.
26   //
27   //
28   //

                                                   9
                                                                                  3:20-mj-20545-AHG
     Case 3:20-mj-20545-AHG Document 26 Filed 08/04/20 PageID.67 Page 10 of 10



 1             D. Motion for Leave to File Further Motions
 2         Finally, Defendant moves for leave to file further motions. Defendant’s request is
 3   general, referring to no specific motion Defendant anticipates filing. The Government does
 4   not oppose the request. Therefore, the Court grants the motion for leave to file further
 5   motions, provided they are addressed solely to new information and arguments not
 6   previously brought before the Court.
 7      III.   CONCLUSION
 8         For the reasons set forth above, the Court: (1) DENIES Defendant’s Motion to
 9   Dismiss the Complaint; (2) DEFERS ruling on Defendant’s motion to suppress statements;
10   (3) DENIES Defendant’s Motion to Compel discovery, without prejudice; (4) ORDERS
11   completion of discovery by September 11, 2020; and (4) GRANTS Defendant leave to file
12   further motions.
13         IT IS SO ORDERED.
14
15   Dated: August 4, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                               3:20-mj-20545-AHG
